Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/21 has been entered.
Claims 1 and 13 are amended.  Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
Claims 13,10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is vague and indefinite.  The preamble of the claim recites a method for producing a bite-size ice cream sugar sphere which means a circular shape.  However, the body of the claim recites that the outer and inner mold form a shape selected from the group consisting of a spherical shape, a triangular shape and a cubic shape.  It is not clear what is intended because triangular and cubic are not sphere.  Also, the cutter as now claimed is shown to be cutting a spherical pieces as shown in figures 5E and 5F; it is unclear how such cutter is used on a triangular and cubic shape.
Claims 10 and 11 have the same problem as claim 13 on the limitation of cutter used over a triangular and cubic shape.
Claims 13-20, 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In the amendment, applicant amends claims 1 and 13 to define the cutter.  As shown in figures 5A-5F and the disclosure on page 8 of the instant specification, the cutter is used to cut a spherical shape.  There is no disclosure that the cutter is used on triangular and cubic shape.  There is no support for the cutting using the cutter as now claimed on a triangular shape and cubic shape.
Allowable Subject Matter
The claims are allowable over prior art because there is no disclosure of cutter having the claimed characteristics in the prior art.  There is no suggestion to use such cutter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

October 23, 2021
/LIEN T TRAN/              Primary Examiner, Art Unit 1793